Citation Nr: 1701110	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1990 to November 1994 and from June 1996 to September 1996, with additional unverified periods of active duty for training and inactive duty for training as a member of the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was last before the Board in July 2015, whereupon it was remanded to RO for additional development.  Following the issuance of a March 2016 supplemental statement of the case in which the claim continued to be denied, the case was returned to the Board for its adjudication. 


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA), as the grant of TDIU is fully favorable and will result in no prejudice to the Veteran.

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  Essentially, if a veteran is only service-connected for one disability, that disability must have a rating of 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one of those disabilities must have a rating of 40 percent or more, and the total combined rating of service-connected disabilities must be at least 70 percent. 

In this case, the Veteran's service-connected disabilities include migraine headaches, rated as 10 percent disabling from October 1, 1996, 30 percent disabling from September 12, 2005, and 50 percent disabling from March 19, 2009; major depressive disorder to include traumatic brain injury, rated as 50 percent disabling from September 3, 2014; Crohn's disease rated as 30 percent disabling from June 1, 2007, with a temporary 100 percent rating from July 9, 2014 to October 1, 2014 for convalescence following ileocecal stricture surgery; thoracolumbar strain, rated as 10 percent disabling from March 24, 2008 and 20 percent disabling from January 7, 2015; right lower extremity radiculopathy, rated as 20 percent disabling from January 7, 2014; residuals of a scar post biopsy excision, rated as noncompensable from March 24, 2008 and 10 percent disabling from January 7, 2014; and right thumb strain and surgical scar associated with ileocecal stricture surgery, both rated as noncompensable.  

The Veteran first met the initial criteria for schedular consideration for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) on March 19, 2009, as his total combined disability evaluation was 70 percent, and he had at least one disability (migraine headaches) with a rating of 40 percent or more.  The question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation. 

In this regard, the Board has considered the Veteran's educational and employment background.  On his January 2010 TDIU application, the Veteran indicated that he had two years of undergraduate training in the fields of graphic design and business management.  On a subsequent TDIU application submitted in September 2014, the Veteran indicated he last worked from March 2014 to June 2014 as an IT Asset Manager, and last worked full time from June 2013 to March 2014 as a Rental Manager. He reported that he became unable to work due to his disabilities in June 2014.  On a request for employment information form submitted by his last employer in April 2015, it was stated that the Veteran received no accommodations due to his disabilities and that he was terminated from his position in June 2014 for violation of company policy.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran had several examinations administered in June 2015 to evaluate the severity of his various service-connected disabilities.  On a Crohn's disease examination, the Veteran reported constant abdominal distress, with symptoms of diarrhea, abdominal distension, and nausea daily.  With regards to the functional impact of the Crohn's disease, the examiner commented that he was unable to go anywhere without immediate access to the bathroom and that he had daily drainage requiring him to change clothes two or three times daily. 

On a corresponding mental disorders examination in June 2015, the Veteran reported an inconsistent employment history following his discharge from service, with a period of unemployment from 2008 to 2013.  According to the Veteran, he experienced irritability and low frustration tolerance that impacted his occupational functioning, and he stated that customers would annoy him.  The examiner noted the following symptoms attributable to his major depressive disorder: depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting. 

During a neuropsychological evaluation at the Veteran's local VA medical center dated in July 2015, he stated that people irritated him, so he was unable to work. He reported difficulties with attention, concentration, memory, orientation to time, executive functions, processing speed, and communication.  Further symptoms he endorsed included irritability, decreased motivation, mood dysfunctioning, and limited social interactions.  Psychological testing revealed several cognitive impairments as well as weaknesses in the areas of visually-mediated intellectual functioning, basic auditory attention, visual working memory, immediate and delayed auditory memory, delayed visual memory, processing speed, and phonemic and semantic fluency.  In addition, the examiner noted that his significant mood difficulties likely compromised his daily functioning further.

The Veteran was afforded new examinations in November 2015 to reevaluate the severity of his service-connected disabilities.  On the Crohn's disease examination, the examiner reported functional limitations due to abdominal pain episodes with rectal discharge that occurred on a daily basis, while on the headaches examination, the examiner reported that the Veteran experienced prostrating headaches lasting for one to two days a month.  No other significant functional limitations were noted on the other November 2015 examinations.  

The Veteran was also afforded VA examinations in April 2016 to reevaluate the severity of his migraine headaches and mental disorders.  On the mental disorders examination, he reported symptoms of irritability, impulsivity, unpredictability, lack of motivation, belligerence, apathy, moodiness, lack of cooperation, and inflexibility.  The examiner also noted that the Veteran's comprehension and expression of written language was more than occasionally impaired.  After completing the examination, the examiner opined that the Veteran experiences the following conditions attributable to his traumatic brain injury which impacted his ability to work: difficulty organizing daily tasks, blurred vision or easily fatigued eyes, headaches, feeling sad, anxious or listless, irritability, fatigue, dizziness, memory issues, sensitivity to sounds or lights, impaired decision making, and confusion.  On the corresponding migraine headache examination, the Veteran reported that when he had a headache he could not function and was forced to decrease external stimulation by lying down in a dark, quiet environment. 

Upon consideration of the evidence, and in recognition of the doctrine of benefit of the doubt, the Board finds that the Veteran is precluded from securing or following a substantially gainful employment by virtue of his service-connected disabilities.  The June 2015 and November 2015 VA examiners found that his Crohn's disease caused him almost daily abdominal distress, which restricted him to a work environment with immediate access to a restroom.  Furthermore, on the June 2015 and April 2015 mental disorders examinations, as well as the July 2015 neuropsychological examination, the examiners consistently reported that the Veteran experienced several symptoms which significantly impacted his ability to complete even the type of office work for which he is specifically trained, including cognitive difficulties such as difficulty concentrating and memory problems as well as physical difficulties such as fatigue, blurred vision, dizziness and headaches.  Moreover, the mental disorders examiners all reported that the Veteran did not interact well with others, which is exactly what the Veteran stated was the reason he left his former employment as a rental manager.  

The Veteran has been unemployed since June 2014, and correspondence from his former employer indicated that he was let go due to an inability to comply with company policy.  Since June 2015, his evaluations for his mental disorder in particular have shown that he experiences several limitations due to his service-connected mental disorders and headaches.  The balance of the evidence demonstrates that the Veteran's service-connected disabilities, to specifically include his mental disorders and migraine headaches, limit his functioning to the point that he is precluded from securing substantially gainful employment.  Accordingly, the Board finds that TDIU is warranted. 



ORDER


Entitlement to TDIU is granted. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


